Citation Nr: 0708517	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1940 to June 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision 
prepared by the Tiger Team, VA Special Processing Unit, for 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefit sought on 
appeal.

In the veteran's substantive appeal, the veteran requested a 
hearing before the Board.  The hearing was scheduled for 
December 2005.  Notice of the hearing was sent to the address 
of record.  The notice was not returned as undeliverable and 
the regularity of the mail is presumed.  The veteran failed 
to appear and as such, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (e).


FINDINGS OF FACT

1.  The veteran served in combat during WWII.

2.  With resolution of doubt in the veteran's favor, the 
veteran currently suffers from major depressive disorder with 
symptoms of PTSD due to combat service.


CONCLUSION OF LAW

The criteria for establishing service connection for major 
depressive disorder with symptoms of PTSD have been met.  
38 C.F.R. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2006).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) only serves to lighten the evidentiary 
requirement for showing service incurrence of an injury or 
disease; it does not lighten the evidentiary requirements for 
competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 138 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2006).  

In the instant case, the veteran's DD Form 214 shows the 
veteran received a combat infantry badge, was involved in 
battles at Pearl Harbor and Rhineland.  Clearly, the veteran 
served in combat.  His contention that he was treated for 
battle fatigue during service at field hospitals despite the 
lack of reports of such treatment is credible, and consistent 
with the circumstances, condition or hardship of combat 
service.

Further, the veteran has indicated that he has been treated 
for depression since 1947.  Finally, the VA examination 
report diagnosed the veteran with major depressive disorder 
and recurrent symptoms of PTSD.  The examiner noted the 
veteran suffered from combat fatigue during the war and with 
long term depression since then.  The examiner further noted 
that while the veteran does not meet the full criteria for 
PTSD, it is possible that his treatment for depression or 
decreased cognitive functioning from aging or dementia could 
be suppressing PTSD symptoms for diagnostic purposes.

For reasons set forth above, and after resolving all doubt in 
favor of the veteran, the Board finds that entitlement to 
service connection for major depressive disorder with 
symptoms of PTSD is warranted.  


ORDER

Entitlement to service connection for major depressive 
disorder with symptoms of PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


